Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The election with traverse of Group 1, claims 1-4, 7, 9, 13-15, 18, 19 and 53 filed March 11, 2022 in response to the Office Action of January 19, 2022 is acknowledged. Applicants traversed the Restriction Requirement on the ground:

    PNG
    media_image1.png
    370
    655
    media_image1.png
    Greyscale

Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As set forth in the previous Office Action filed January 19, 2022, the groups of inventions are drawn to a product (Group I) and three different processes (Group II-IV). These groups lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 As set forth in the previous Office Action of January 19, 2022, even though the inventions of the groups require the technical feature of a bispecific antibody of claim 1: “a bispecific antibody or antigen binding fragment thereof, comprising (i) one or more antigen binding domains to MOSPD2, and (ii) one or more antigen binding domains to a T cell- or NK cell-specific receptor molecule”. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ellmark (Ellmark et al., WO 2016/185016, Publication Date: 2016-11-24, cited in IDS of November 16, 2020) and Mendel (Mendel et al., WO 2017/021857, Publication Date: 2017-02-09, cited in IDS of November 16, 2020).
Ellmark teaches a bispecific antibody (See page 155, line 22), antibody or antigen binding fragment thereof, comprising and one or more antigen binding domains to a T cell- or NK cell-specific receptor molecule (bispecific polypeptides which specifically bind to two different T cell target, See page 1, lines 10-11). Ellmark does not teach one or more antigen binding domains to MOSPD2. Mendel teaches that there is a clear correlation between MOSPD2 expression and tumor grade in different types of cancer (See Example 20). Mendel teaches the method of treating cancers with antibodies against MOSPD2 (See claim 14). Mendel teaches that lenti-virus particles expressing MOSPD2 inhibit cancer cell migration in vivo (See [0017] and Fig. 1). It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to have modified the bispecific antibody, as taught by Ellmark, for the integration of one or more antigen binding domain to MOSPD2, as taught by Mendel because Ellmark teaches bispecific antibodies targeting T cell targets, such as CTLA-4, CD137 and OX40, that have the potential to specifically activate the immune system in locations were targets are overexpressed in the tumor micro-environment and the bispecific antibodies of the invention have the potential to selectively target regulatory T cells in the tumor micro-environment (See page 4, lines 9-14), Mendel teaches an antibody that specifically binds to a MOSPD2 (See [0196]), and this combination would provide an inhibitor of MOSPD2 to reduce the number of tumor associated macrophages near or within the cancer mass and/or to regulate migration of tumor associated macrophages (See [0006]). An ordinary skilled person in the art would have been motivated to generate an alternative bispecific antibody suitable for cancer treatment. Therefore, the technical feature linking the inventions of Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Therefore, as set forth in the previous Office Action, the technical feature linking the inventions of Groups I-IV does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

In addition, the election of species: CD3 with traverse is also acknowledged. Applicants traversed the Election of Species Requirement on the ground:

    PNG
    media_image2.png
    176
    653
    media_image2.png
    Greyscale

Regarding Applicant’s arguments about search and examination burden, the instant application is a National Stage application filed under 35 U.S.C. §371 and the restriction of the various groups is determined with respect to unity of invention as covered in Chapter 1800 of the MPEP. See MPEP 801.  Burden of search is not the criteria for proper restriction under 37 C.F.R. 1.475, PCT article 17(3) (a), and 37 C.F.R 1.476 (c).  Thus, Applicant’s arguments are not found persuasive.  Nevertheless, the inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search, and the inventions may raise different non-prior art issues such as under 35 U.S.C. 112, first paragraph. Thus, the requirement is still deemed proper and is therefore made FINAL.
	Claims 1-4, 7, 9, 13-15, 18, 19, 28, 30, 34, 35, 39, 42, 43, 45 and 53 are pending.

Claims 28, 30, 34, 35, 39, 42, 43, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1-4, 7, 9, 13-15, 18, 19 and 53 are presented for examination as they read on the elected species. 

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located on page 23, lines 1-2 (GGGGS; SGGGG, and GGGGGGGG).
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9, 13-15, 18, 19 and 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The specification teaches at paragraph [0088] of the published application, “[a]s used herein, "MOSPD2" refers to any polypeptide classified as a Motile Sperm Domain Containing Protein 2 or having equivalent function.”  Thus, the term “MOSPD2” in claims 1, 3, 7, 14, 15 is used by the claim to mean “MOSPD2 refers to any polypeptide classified as a Motile Sperm Domain Containing Protein 2 or having equivalent function” while the accepted meaning is “Motile Sperm Domain Containing Protein 2”. It is not clear what function the term “having equivalent function” refers. One of ordinary skilled in the art would not be able to recognize what polypeptides may have equivalent function as MOSPD2. Therefore, the term “MOSPD2” is indefinite because the specification does not clearly redefine the term.
The term “a functional variant thereof” in claim 15 is a relative term which renders the claim indefinite. The term “functional variant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-4, 7, 9, 13-15, 18, 19 and 53  are also rejected because they are dependent on claim 1 directly or indirectly.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 13-15, 18, 19 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Claim 1 is drawn to a bispecific antibody or antigen binding fragment thereof, comprising (i) one or more antigen binding domains to MOSPD2, and (ii) one or more antigen binding domains to a T cell- or NK cell-specific receptor molecule. As set forth above, based on the specification, MOSPD2 encompasses peptides classified as a Motile Sperm Domain Containing Protein 2 or having equivalent function. Examples of a functional variant thereof include polypeptides encoded by a polynucleotide having only 75% identical to any one of SEQ ID NOs: 5-8, See [0088]. 25% nucleotide changes in a polynucleotide can cause up to 75% amino acid changes in the polypeptides encoded by the polynucleotide. Therefore, the claim encompasses a large number of polypeptides, some of which are very different from Motile Sperm Domain Containing Protein 2. In addition, the specification does not explicitly define the structure of “T cell- or NK cell-specific receptor molecule”, but “a T cell- or NK cell-specific receptor molecule” at least encompasses CD3 (the elected species), TCR, CD28, CD16, NKG2D, Ox40, 4-1BB, CD2, CD5, and CD95. Furthermore, neither the specification nor the claim limits the antibody or antigen binding fragment or domain to MOSPD2 or to a T cell- or NK cell-specific receptor molecule. Thus, the claim encompasses a genus of bispecific antibody or antigen binding fragment with indefinite number of species, including both known and unknown antibodies, even partial antibodies, as evidenced by claims 3 and 4.
Claim 3 further recites “wherein the one or more antigen binding domains to MOSPD2 is a Fab, Fab', F(ab')2, Fv, scFv, sdFv fragment, heavy chain variable region, light chain variable region, complementarity determining region (CDR), heavy chain CDR1, heavy chain CDR2, heavy chain CDR3, light chain CDR1, light chain CDR2, or light chain CDR3 of an anti-MOSPD2 antibody or antigen binding fragment thereof”.
Claim 4 further recites “wherein the T cell- or NK cell-specific receptor molecule is CD3 and the one or more antigen binding domains to CD3 is a Fab, Fab', F(ab')2, Fv, scFv, sdFv fragment, heavy chain variable region, light chain variable region, CDR, heavy chain CDR1, heavy chain CDR2, heavy chain CDR3, light chain CDR1, light chain CDR2, or light chain CDR3 of an anti-CD3 antibody or antigen binding fragment thereof”.
Therefore, the claims even encompass partial antibodies to MOSPD2 or CD3 (e.g. one CDR region). 
Claim 7 further recites: “The bispecific antibody or antigen binding fragment thereof of any one of claims 1, comprising the following antigen binding domains: (i) a heavy chain variable region of an anti-MOSPD2 antibody or antigen binding fragment thereof; (ii) a light chain variable region of an anti-MOSPD2 antibody or antigen binding fragment thereof; (iii) a heavy chain variable region of an anti-CD3 antibody or antigen binding fragment thereof; and (iv) a light chain variable region of an anti-CD3 antibody or antigen binding fragment thereof”. As evidence by claims 3 and 4, this claim also encompasses partial antibodies to MOSPD2 or CD3 (e.g. one CDR region for each variable region). 
Claims 1-4, 7, 9, 13-15, 18, 19 and 53 are reliant on a genus of antibodies of claim 1. These claims lack written description for antibodies encompassed by the claims.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
The specification lacks a representative number of species that satisfies the entirety of the genus.
Specifically, with regard to a multispecific antibody molecule that binds to MOSPD2 and a second antigen CD3, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Here, Applicant desires patent protection for all bispecific antibody or antigen binding fragment thereof that binds to MOSPD2 (including a large number of polypeptides) and a T cell- or NK cell-specific receptor molecule (including large number of antigens, such as CD3 in particular). However, in view of the above, the specification does not provide adequate written description of the bispecific antibody. Specifically, the specification discloses only one specific MOSPD2/anti-CD3 bispecific antibody, See Examples 11-13, without disclosing the structure of antibody, e.g. 6 CDRs for binding MOSPD2 or 6 CDRs for binding CD3. The specification fails to disclose any other derivatives which: 1) can bind to other MOSPD2 variants encompassed by the claims; 2) with partial CDRs but still can bind to MOSPD2 or CD3; 3) can bind to a T cell- or NK cell-specific receptor molecule other than CD3; 4) can specifically binds to MOSPD2 and/or CD3 with an equilibrium dissociation constant (KD) of from about 10-6 M to about 10-12 M (the specification only discloses method of measuring KD). In relation to the above, these disclosed species do not represent the substantial variety covered by the genus of the claimed bispecific antibody.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).

On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
For anti-MOSPD2 or anti-CD3 antibody or antigen binding fragment, Applicants have not established any reasonable structure-function correlation with regards to the critical sequences in the heavy and light chain variable domains or six complementarity determining regions (CDRs) that can be altered and still maintain MOSPD2 and CD3 binding activity. The instant claims attempt to claim every bispecific anti-MOSPD2/anti-CD3 (even including those with partial CDR structure) antibody that would have desired binding properties, e.g. KD of from about 10-6 M to about 10-12 M, wherein the instant specification does not describe sufficient representative examples to support the full scope of the claims because the instant specification discloses only one anti-MOSPD2/anti-CD3 bispecific antibody. Given the well-known high level of polymorphism of antibody CDR or variable region sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of the antibodies disclosed to the structure of any and all other bispecific antibodies encompassed by the claims. Therefore, one could not readily envision members of the broadly claimed subgenus.

Accordingly, the specification lacks adequate written description for the recited agonists.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 13-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle (Baeuerle et al., Cancer Research, 69(12), 4941-4944, Publication Date: 2009-06-15) in view of Mendel (Mendel et al., WO 2017/021857 A1, Publication Date: 2017-02-09, cited as FP1 in IDS).
Baeuerle teaches that there is increasing evidence that T cells are able to control tumor growth and survival in cancer patients, both in early and late stages of the disease. However, tumor-specific T-cell responses are difficult to mount and sustain in cancer patients, and are limited by numerous immune escape mechanisms of tumor cells selected during immunoediting. An alternative approach to engage T cells for cancer therapy are antibodies, which are bispecific for a surface target antigen on cancer cells, and for CD3 on T cells. These are capable of connecting any kind of cytotoxic T cell to a cancer cell, independently of T-cell receptor specificity, costimulation, or peptide antigen presentation, e.g. BiTE (for ‘‘bispecific T-cell engager’’) antibodies. Recent results from clinical studies with a CD19/CD3-bispecific BiTE antibody suggest that this therapeutic paradigm is finally showing promise for treatment of both bulky and minimal residual disease. See Abstract.
Baeuerle teaches that CD3/target antigen -bispecific antibodies have exceptional high potency, and could likewise engage CD8 and CD4+ T cells for redirected lysis of cancer cells at very low effector to target ratios. And BiTE antibodies consistently show a high potency of redirected lysis in vitro, and high antitumor activity in various animal models. See page 4941, col. 2, para. 1.
Baeuerle teaches that BiTE antibodies have been constructed for more than 10 different target antigens, including CD19, EpCAM, Her2/neu, EGFR, CD66e, CD33, EphA2, MCSP. See page 4941, col. 2, para. 3.
Baeuerle teaches that the reasons of selecting T cells for BiTE antibodies are: high cytotoxic potential, abundance, search and destroy function, potential to initially control malignant diseases, which is getting lost with disease progression, and potential in treating even late-stage solid tumor. See pages 4941-4942 bridging paragraph.
Baeuerle teaches that the promise of BiTE antibodies is that their activity no longer relies on generation of specific T-cell clones or a regular antigen presentation by dendritic and tumor cells, which is why major immune escape mechanisms are unlikely to impact the approach. See page 4942, col. 2, para. 1.
Baeuerle teaches that BiTE antibodies can reactivate tumor-infiltrating lymphocytes (TILs) in the immunosuppressive microenvironment of the metastatic human tissue. See page 4943, col. 2, para. 4.
Baeuerle teaches that BiTE antibodies may contribute in the future to immunotherapy of cancer by redirecting the vast number of existing T-cell clones in patients while ignoring many of the immune escape mechanisms that otherwise limit specific antitumor responses of T-cell clones. See page 4944, col. 2, para. 2.
Baeuerle teaches as set forth above. However, Baeuerle does not teach that the CD3/target antigen -bispecific antibodies comprising one or more antigen binding domains to MOSPD2.
Mendel teaches that MOSPD2 is pivotal for cancer cell migration and metastasis and that blocking its activity has therapeutic benefit, for example, in treating, preventing, or reducing the incidence of metastasis of cancer cells. See [0113], claim 1.
Mendel teaches methods of treating, preventing, or reducing the incidence of metastasis of a cancer cell with an inhibitor of a Motile Sperm Domain containing Protein 2 (MOSPD2), comprising administering to a subject in need thereof an effective amount of an inhibitor of MOSPD2. See [0004].
Mendel teaches generation of anti-MOSPD2 (Fab’)2 monoclonal antibodies. See Example 8. The antibodies can bind human MOSPD2 overexpressed on melanoma cells. See Example 9. The antibodies can specifically bind endogenous MOSPD2 on human breast cancer cells, melanoma and lover cancer cells. See Examples 10 and 11.
Mendel teaches that an anti-MOSPD2 (Fab’)2 monoclonal antibody inhibits EGF-induced signaling and migration in MDA-231 cancer cells. See Examples 12 and 13.
Mendel teaches that MOSPD2 is a cell surface protein that is expressed on the plasma membrane of human monocytes. See Example 14, Fig. 14, [0323]. The MOSPD2 is expressed by circulating monocytes or tumor associated macrophages. In some embodiments, administering the inhibitor of MOSPD2 reduces the number of tumor associated macrophages near or within a cancer mass and/or regulates migration of tumor associated macrophages. See [0006].
Mendel teaches that various cancer cells express MOSPD2, including Non-exclusive listing of types of cancer cells include cells of bladder cancer, breast cancer, colon cancer, rectal cancer, kidney cancer, liver cancer, lung cancer, esophageal cancer, gall-bladder cancer, ovarian cancer, pancreatic cancer, stomach cancer, cervical cancer, thyroid cancer, prostate cancer, skin cancer, hematopoietic cancer, cancer of mesenchymal origin, cancer of central or peripheral nervous system, endometrial cancer, head and neck cancer, glioblastoma, and malignant ascites. See [0057], claims 42-52.
Mendel teaches that in some embodiments, anti-MOSPD2 antibodies or antigen binding fragments thereof of the invention specifically bind to one or more of the following amino acid regions (epitopes) of MOSPD2, numbered according to SEQ ID NO:1 (amino acid residues 1-518): 508-517, 501-514, 233-241, 509-517, 212-221, 13-24, 505-517, 505-514, 89-100, 506-517, 233-245, 504-514, 128-136, 218-226, 15-24, 83-96, 42-50, 462-474, 340-351, 504-517, 462-470, 327-337, 21-32, 217-226, 510-517, 178-190, 497-509, 504-516, 64-77, 504-515, 147-159, 503-315, 88-97, 208-218, 178-191, 502-515, 503-516, 497-505, 500-509, 189-202, 189-197, 505-516, 1-63, 82-239, 93-234, 327-445, 327-431, and 497-517. See [0207].
Mendel teaches putting the antibodies in pharmaceutical compositions with pharmaceutically acceptable carriers that can be used to facilitate administration to a subject, e.g. intra-tumor administration.  See [0013] and [0223]-[0227].
Mendel teaches that MOSPD2 expression is increased in correlation with tumor grade in various types of cancers, e.g. breast cancer, colon cancer, and hepatocellular carcinoma. See Example 20.
Mendel teaches a method of inhibiting or preventing one or more activities in or of a cancer cell, comprising administering to a subject in need thereof an effective amount of an inhibitor of MOSPD2 expressed by the cancer cell, wherein the one or more activities is one or more of: cancer cell migration, monocyte migration associated with tumor growth, a chemokine signaling pathway, a growth factor signaling pathway, EGF Receptor phosphorylation, ERK phosphorylation, AKT phosphorylation, and FAK phosphorylation. See claims 2 and 8.
Mendel teaches a method of treating or preventing a cancer, comprising administering to a subject in need thereof an effective amount of an inhibitor of MOSPD2 expressed by circulating monocytes or tumor associated macrophages to reduce the number of tumor-associated macrophages near or within the cancer mass or the migration of tumor associated macrophages. See claim 3.
Mendel teaches that a method of treating or preventing a cancer, comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of MOSPD2 expressed by the cancer cells; and the method further comprising administering a therapeutically effective amount of an anticancer drug. See claims 4 and 5.
Mendel teaches that the anticancer drug can be antibody-antibody based therapeutics, e.g. Brentuximab, Alemtuzumab, Trastuzumab, Bevacizumab, Blinatumomab, Tositumomab, Denosumab. See claim 59.
Mendel teaches that an in vitro method for the prediction, diagnosis, or prognosis of cancer metastasis in a subject, which comprises (i) determining or quantifying the expression level of MOSPD2 in a sample of the subject, and (ii) comparing the expression level obtained in step (i) with a control or reference value, wherein an increased expression level of MOSPD2 with respect to the control or reference value is indicative of cancer metastasis, an increased risk of cancer metastasis, or a poor cancer metastasis prognosis. See claims 99 and 100.
Mendel teaches that a method for treating a cancer or cancer metastasis responsive to an inhibitor of MOSPD2, in a subject, which comprises (i) determining the expression level of MOSPD2 in the subject, and when the expression level is determined to be greater than that of a control or reference value, (ii) administering, to the subject, a therapeutically effective amount of an inhibitor ofMOSPD2. See claim 107.
Regarding claims 3 and 9, Mendel teaches that the inhibitor of MOSPD2 is an antibody or antigen binding fragment thereof. In some embodiments, the antibody is a polyclonal, monoclonal, murine, human, humanized, chimeric, or single chain antibody. In other embodiments, the antigen binding fragment is a Fab, Fab’, F(ab’)2, FV, scFv, sdFv fragment, VH domain, or VL domain. See [0009], [0196]-[0203], claims 17 and 65.
Regarding claim 4, Baeuerle teaches further progress in the development of bispecific antibodies came from reduction of antibodies to their minimal binding domains. Because these are bipartite with variable fragments (Fv) coming from two different genes, a linker sequence was introduced in order to align the two variable domains on a single polypeptide chain, resulting in a so-called single-chain antibody (scFv). This enabled combination with an additional linker sequence of two single-chain antibodies of different binding specificity in tandem, in such a way that four gene products are ultimately aligned on a single polypeptide chain of approximately 55 kDa, See page 4941, col. 1, para. 3; Fig. 1.
Regarding claim 7, Baeuerle teaches that a BiTE antibody is generated from the variable domains of two distinct monoclonal antibodies; and comprising (i) a heavy chain variable region of an anti-target-antigen antibody or antigen binding fragment thereof; (ii) a light chain variable region of an anti- target-antigen antibody or antigen binding fragment thereof; (iii) a heavy chain variable region of an anti-CD3 antibody or antigen binding fragment thereof; and (iv) a light chain variable region of an anti-CD3 antibody or antigen binding fragment thereof. See Fig. 1.
Regarding claim 14, Mendel teaches that the antibody or antigen binding fragment thereof binds to MOSPD2 with an equilibrium dissociation constant (KD) of from about 10-6 M to about 10-12 M. See [0011].
Regarding claim 15, Mendel teaches that "MOSPD2" refers to any polypeptide classified as a Motile Sperm Domain containing Protein 2. Examples of MOSPD2 include, but are not limited to, the polypeptides of SEQ ID NOs: 1-4, or any variant thereof (e.g., having a sequence at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% identical to any one of SEQ ID NOs: 1-4). See [0056]. In other embodiments, the MOSPD2 is human MOSPD2. See [0011]. As shown below, SEQ ID NO: 1 of the instant application is identical to SEQ ID NO: 1 of Mendel:
RESULT 2
XX
CC PN   WO2017021857-A1.
XX
SQ   Sequence 518 AA;

  Query Match             100.0%;  Score 2703;  DB 24;  Length 518;
  Best Local Similarity   100.0%;  
  Matches  518;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAENHAQNKAKLISETRRRFEAEYVTDKSDKYDARDVERLQQDDNWVESYLSWRHNIVDE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAENHAQNKAKLISETRRRFEAEYVTDKSDKYDARDVERLQQDDNWVESYLSWRHNIVDE 60

Qy         61 TLKMLDESFQWRKEISVNDLNESSIPRWLLEIGVIYLHGYDKEGNKLFWIRVKYHVKDQK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TLKMLDESFQWRKEISVNDLNESSIPRWLLEIGVIYLHGYDKEGNKLFWIRVKYHVKDQK 120

Qy        121 TILDKKKLIAFWLERYAKRENGKPVTVMFDLSETGINSIDMDFVRFIINCFKVYYPKYLS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TILDKKKLIAFWLERYAKRENGKPVTVMFDLSETGINSIDMDFVRFIINCFKVYYPKYLS 180

Qy        181 KIVIFDMPWLMNAAFKIVKTWLGPEAVSLLKFTSKNEVQDYVSVEYLPPHMGGTDPFKYS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KIVIFDMPWLMNAAFKIVKTWLGPEAVSLLKFTSKNEVQDYVSVEYLPPHMGGTDPFKYS 240

Qy        241 YPPLVDDDFQTPLCENGPITSEDETSSKEDIESDGKETLETISNEEQTPLLKKINPTEST 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 YPPLVDDDFQTPLCENGPITSEDETSSKEDIESDGKETLETISNEEQTPLLKKINPTEST 300

Qy        301 SKAEENEKVDSKVKAFKKPLSVFKGPLLHISPAEELYFGSTESGEKKTLIVLTNVTKNIV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SKAEENEKVDSKVKAFKKPLSVFKGPLLHISPAEELYFGSTESGEKKTLIVLTNVTKNIV 360

Qy        361 AFKVRTTAPEKYRVKPSNSSCDPGASVDIVVSPHGGLTVSAQDRFLIMAAEMEQSSGTGP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AFKVRTTAPEKYRVKPSNSSCDPGASVDIVVSPHGGLTVSAQDRFLIMAAEMEQSSGTGP 420

Qy        421 AELTQFWKEVPRNKVMEHRLRCHTVESSKPNTLTLKDNAFNMSDKTSEDICLQLSRLLES 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AELTQFWKEVPRNKVMEHRLRCHTVESSKPNTLTLKDNAFNMSDKTSEDICLQLSRLLES 480

Qy        481 NRKLEDQVQRCIWFQQLLLSLTMLLLAFVTSFFYLLYS 518
              ||||||||||||||||||||||||||||||||||||||
Db        481 NRKLEDQVQRCIWFQQLLLSLTMLLLAFVTSFFYLLYS 518

Regarding claim 18, Mendel teaches a pharmaceutical composition comprising MOPSPDs inhibitor. See [0223-0228].
Regarding claim 19, Mendel teaches the pharmaceutical composition is suitable for intravenous administration, intramuscular administration or subcutaneous administration. See [0232]. 
Baeuerle teaches that BiTE antibodies can be intravenously administered. See page 4943, col. 2, para. 4.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to prepare a CD3/target antigen-bispecific antibody, e.g. BiTE, to treat cancers, Baeuerle teaches CD3-based bispecific antibodies have high anti-tumor potency to various cancers at both early and late-stages, and to use one or more antigen-binding domains to MOSPD2 as the target antigen-binding arm of the CD3-based bispecific antibody, because Mendel teaches MOSPD2 is a cell surface protein expressed in various cancers e.g. circulating monocytes or tumor associated macrophages, MOSPD2 antibody show anti-tumor activity. One of ordinary skilled in the art would have recognized that anti-CD3/anti-MOSPD2 bispecific antibody would provide an inhibitor of MOSPD2 and direct T cells to reduce the number of tumor associated macrophages near or within the cancer mass and/or to regulate migration of tumor associated macrophages. The motivation would have been to generate a more potent treatment for cancers expressing MOSPD2 and to overcome the immune escape mechanisms, as recognized by Baeuerle. Given that many CD3-based bispecific antibodies have been generated and tested in the art, See Baeuerle page 4941, col.2, paras. 2-3, and MOSPD2 antibodies are available, See Mendel, Examples 9-11, one of skill in the art would have had a reasonable expectation of success in producing the claimed invention.

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle (Baeuerle et al., Cancer Research, 69(12), 4941-4944, Publication Date: 2009-06-15) and Mendel (Mendel et al., WO 2017/021857 A1, Publication Date: 2017-02-09, cited as FP1 in IDS), as applied to claims 1-4, 9, 13-15, 18, and 19, and further in view of Zuk (Zuk et al., U.S. Patent No. 4,208,479, Publication Date: 1980-06-17).
Baeuerle and Mendel teach as set forth above. However, Baeuerle and Mendel do not specifically recite a kit comprising i) the bispecific antibody or antigen binding fragment thereof claim 1 and ii) instructions for use.
Zuk teaches that in performing assays, it is convenient to combine the necessary reagents together in a kit, which enhances assay accuracy. See column 22, lines 20-68 in particular). 
Therefore, it would have been prima facie obvious at the time the invention was made to one of ordinary skilled in the art to package the bispecific antibody taught by Baeuerle and Mendel and instructions for use in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale.  In light of the teachings of Zuk as well as the well-known advantages of providing reagents in kit form for commercial sale, one would be motivated to combine together the bispecific antibody and instructions for use in a kit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Appl. NO.: 17/470,766
Claims 1-4, 7, 9, 13-15, 18, 19 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 34, 36, 38, 39, 42-44, 46-49, 51, 52, 54, 58, 62, 66, 67, and 71-81 of copending Application No. 17/470,766 (thereinafter Appl. 766, published as US 2022/0127342), in view of in view of Baeuerle (Baeuerle et al., Cancer Research, 69(12), 4941-4944, Publication Date: 2009-06-15), and Mendel (Mendel et al., WO 2017/021857 A1, Publication Date: 2017-02-09, cited as FP1 in IDS).
The claims of Appl. 766 teach antibodies specifically bind to MOSPD2. See claim 3, 4, and 34.
The claims of Appl. 766 teach that the antibody or antigen binding fragment thereof of any one of claims 3, wherein the antigen binding fragment is a Fab, Fab', F(ab')2, Fv, scFv, sdFv fragment, VH domain, VL domain, or a combination thereof. See claim 36.
The claims of Appl. 766 teach that the antibody or antigen binding fragment thereof of any one of claims 3, wherein the antibody or antigen binding fragment thereof binds to MOSPD2 with a Ka value of from about 1 X 105 (1/Ms) to about 7 X 106 (1/Ms); a Kd value of from about 1 X 10-4 (1/s) to about 0.4 (1/s); and/or a calculated KD of from about 2 X 10-10 (M) to about 6 X 10-8 (M). See claim 38.
The claims of Appl. 766 teach that the antibody or antigen binding fragment thereof of any one of claims 3, wherein the MOSPD2 is human MOSPD2. See claim 39.
The claims of Appl. 766 teach a composition comprising the antibody or antigen binding fragment thereof of claim 3, and a carrier. See claim 46.
The claims of Appl. 766 teach that a kit comprising the antibody or antigen binding fragment of claim 3, and an instruction for use. See claim 47.
The claims of Appl. 766 teach a method of treating or preventing metastasis of cancer, comprising administering to a subject in need thereof a therapeutically effective amount of an antibody or antigen binding fragment of claim 3; or a method of treating or preventing cancer, comprising administering to a subject in need thereof a therapeutically effective amount of an antibody or antigen binding fragment of claim 3. See claims 66, 67, 80 and 81.
The claims of Appl. 766 teach as set forth above. However, the claims of Appl. 766 do not teach a bispecific antigen-binding domain comprising (i) one or more antigen binding domains to MOSPD2, and (ii) one or more antigen binding domains to a T cell- or NK cell-specific receptor molecule.
Baeuerle and Mendel teach as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a MOSPD2-expressing cancer with a MOSPD2 antibody, as taught by the claims of Appl. 766, and substitute the anti-MOSPD2 antibody with an anti-CD3/anti-MOSPD2 bispecific antibody e.g. BiTE antibody or TrAbs, because Baeuerle teaches CD3/target antigen-bispecific antibodies have exceptional high potency, and could likewise engage CD8 and CD4+ T cells for redirected lysis of cancer cells at very low effector to target ratios and Mendel teaches MOSPD2 is a cell surface protein expressed in various cancers e.g. circulating monocytes or tumor associated macrophages, MOSPD2 antibody show anti-tumor activity. One of ordinary skilled in the art would have recognized that anti-CD3/anti-MOSPD2 bispecific antibody would have provided an inhibitor of MOSPD2 and directed T cells to reduce the number of tumor associated macrophages near or within the cancer mass and/or to regulate migration of tumor associated macrophages. The motivation would have been to generate a more potent treatment for cancers expressing MOSPD2 and to overcome the immune escape mechanisms, as recognized by Baeuerle, and to develop a better therapeutic agent.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642